Summary of Unitrin, Inc.

Named Executive Officer Compensation

 

 

Name and Title

2005 Base Salary

($)

2005 Base Salary

($)

2005 Bonus

($)(1)

2006 Stock Option Grant

(#)(2)

Richard C. Vie

Chairman of the Board & Chief Executive Officer

1,000,000

1,000,000

605,000

100,000

Donald G. Southwell

President & Chief Operating Officer

825,000

900,000

499,125

100,000

Eric J. Draut

Executive Vice President & Chief Financial Officer

600,000

650,000

363,000

50,000

Scott Renwick

Senior Vice President,

General Counsel & Secretary

410,000

450,000

248,050

25,000

Richard Roeske

Vice President & Chief Accounting Officer

235,000

260,000

70,000

15,000

 

(1) Cash bonus for 2005 payable in 2006.

(2) Number of shares of the Company's common stock subject to the options
granted pursuant to the 1997 or 2002 Stock Option Plan.